Citation Nr: 1731676	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  07-38 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's service-connected bilateral pes planus with hallux rigidus, status post, arthroplasty of the right foot to digits two through five, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

In regards to the Veteran's increased rating claim, the Veteran's last VA examination was conducted in December 2015.  The December 2015 VA examiner found no marked pronation of the Veteran's bilateral feet, no extreme tenderness of plantar surfaces of the feet, and no inward displacement and severe spasm of the Achilles tendon on manipulation.  However, the Veteran submitted an August 2016 VA treatment record describing the Veteran's condition as bilateral pes planus with marked or "pronounced" pronation.  While earlier VA examination reports have noted objective evidence of marked deformity of the feet, the August 2016 VA treatment note describes the Veteran's condition as pronounced.  As the August 2016 VA treatment record suggests a worsening of the Veteran's condition, remand is appropriate in order to obtain a new VA examination to assess the current level of severity of the Veteran's service-connected disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, VA treatment records preceding and following the August 2016 VA treatment record should be obtained and added to the claims file.  Aside from the August 2016 VA treatment note, the Veteran's claims file only contains VA treatment records up to June 2016.  Accordingly, the RO should associate with the Veteran's claims file all VA treatment records from June 2016 to the present.

In regards to the TDIU issue, as the increased rating claim is being remanded for additional development and because this remanded issue could be granted upon completion of the development sought, the outcome of the TDIU claim may be affected.  For this reason, the Board will defer the adjudication of that claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the Veteran's claims file all VA treatment records from June 2016 to the present.

2.  After associating the above records with the Veteran's claims file, provide a VA examination to the Veteran in order to evaluate the severity of his service-connected bilateral pes planus with hallux rigidus, status post, arthroplasty of the right foot to digits two through five.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Codes 5276 and 5284.  Comment on the August 2016 VA treatment record that describes the bilateral pes planus with marked or "pronounced" pronation.  Reconcile this finding with current findings if necessary.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


